Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an Applicant Initiated Interview with Attorney Alex D. Starkovich on June 2, 2020.
The application has been amended as shown in the attached Appendix A. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
During the Applicant Initiated interview held on June 2, 2021 (see attached Form 413 Interview Summary), Applicant’s attorney presented persuasive arguments that resulted in allowance.  Independent Claims 23, 37, 42, and 46 were subject to an obviousness rejection under 35 USC § 103 over Dao et al. (US 2018/0262924 A1) and Li et al. (US 2018/0192471 A1).  The persuasive arguments were that although Li teaches temporal and spatial validity conditions, it does so with respect to an “application selection notification setup request,” and not to a network data analytics function (NWDAF) message, and in addition, that the request is sent to a session management function (SMF), while the NWDAF message is sent to a policy control function (PCF).  Independent Claims 23 and 46 were also enhanced to specify that the NWDAF request by the PCF stemming from the NWDAF message has the purpose of influencing traffic handling. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        




1 - 22. (Cancelled).

	23. 	(Currently Amended) One or more non-transitory, computer-readable media having instructions that, when executed by one or more processors, are to:
	generate, by a network data analytics function (NWDAF), an NWDAF message to: 
indicate a temporal validity condition that corresponds to a time associated with when a  quality of service (QoS) handling of traffic applies, or indicate a spatial validity condition that corresponds to one or more locations associated with where the QoS handling of the traffic applies, wherein the NWDAF message includes the temporal validity condition or the spatial validity condition; 
		send the NWDAF message to a policy control function (PCF); and
		generate, by the NWDAF, an NWDAF request to request invocation of a service operation that is to influence the handling of traffic.

	24 - 26. (Cancelled). 

	27. 	(Cancelled).

	28. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 23, wherein the temporal validity condition and the spatial validity condition are based on an application function (AF) request for influencing a session management function (SMF) routing decision with respect to a protocol data unit (PDU) session.

	29. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 23, wherein the instructions, when executed, further cause the NWDAF to obtain load and delay information with respect to an application function (AF) 

	30. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 23, wherein the NWDAF message is further to indicate a data network name (DNN) and single network slice selection assistance information (S-NSSAI) to identify traffic with respect to the PDU session.

	31. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 23, wherein the NWDAF message is further to indicate an AF-service identifier that is issued by the AF with respect to the PDU session.

	32. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 23, wherein the NWDAF message is further to indicate an identifier of an application that is to handle user plane traffic with respect to the protocol data unit (PDU) session.

	33. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 23, wherein the NWDAF message is further to indicate traffic filtering information to detect traffic. 

	34. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 23, wherein the instructions, when executed, further cause the NWDAF to: 
	generate an NWDAF transaction identifier (ID); and
	generate the NWDAF message to further indicate the NWDAF transaction ID to update or remove an NWDAF request to influence a traffic routing with respect to the PDU session.

	35. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 23, wherein the NWDAF message is further to indicate 

	36. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 23, wherein the NWDAF message is further to indicate quality of service (QoS) parameters that include standardized fifth generation (5G) QoS indicators or non-standardized 5G QoS indicators.

	37. 	(Previously Presented) One or more non-transitory, computer-readable media having instructions that, when executed by one or more processors are to:
	process, by a policy control function (PCF), a network data analytics function (NWDAF) message, received from an NWDAF, to identify a temporal validity condition and a spatial validity condition with respect to a protocol data unit (PDU) session, wherein the temporal validity condition is associated with when a quality of service (QoS) handling of traffic applies, wherein the spatial validity condition corresponds to one or more locations associated with where the QoS handling of traffic applies, and wherein the NWDAF message includes the temporal validity condition or the spatial validity condition; 
	generate, by the PCF, a PCF response to the NWDAF based on the NWDAF message; and
	determine, by the PCF, the PDU session is impacted based on the temporal and spatial validity conditions.

	38. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 37, wherein the PCF response is to create, remove, or update information with respect to the PDU session based on the NWDAF message.

	39. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 37, wherein the instructions, when executed, further cause the 

	40. 	(Previously Presented) The one or more non-transitory, computer-readable media of claim 39, wherein the instructions, when executed, further cause the PCF to determine traffic routing with respect to the PDU session.

	41. 	(Cancelled). 

	42. 	(Currently Amended) An apparatus to be implemented in an access node of a next-generation radio access network (NG-RAN), the apparatus comprising:
	memory circuitry; and
	processing circuitry, coupled with the memory circuitry, the processing circuitry to:
		generate a network data analytics function (NWDAF) message to indicate a temporal validity condition that corresponds to one or more time periods to apply quality of service (QoS) handling of a traffic with respect to a protocol data unit (PDU) session and a spatial validity condition that corresponds to one or more locations to which the QoS handling of the traffic is applied with respect to the PDU session, wherein the NWDAF message includes the temporal validity condition or the spatial validity condition; 
		transmit the NWDAF message to a policy control function (PCF); and
		generate an NWDAF request to request invocation of a service operation that is to influence the handling of traffic.

	43. 	(Previously Presented) The apparatus of claim 42, wherein the processing circuitry is further to receive a policy control function (PCF) response message for the NWDAF message.



	45. 	(Previously Presented) The apparatus of claim 42, wherein the NWDAF message includes an NWDAF request for the PCF to request service operation and an NWDAF transaction identifier (ID).

	46. 	(Previously Presented) An apparatus of processing circuitry corresponding to a policy control function (PCF), comprising:
	means for receiving a network data analytics function (NWDAF) message that indicates a temporal validity condition and spatial validity condition with respect to a protocol data unit (PDU) session, wherein the temporal validity condition corresponds to a time associated with when a  quality of service (QoS) handling of traffic applies, and the spatial validity condition that corresponds to one or more locations associated with where the QoS handling of the traffic applies;
	means for processing the NWDAF message; 
	means for determining the PDU session is impacted based on the processed NWDAF message; and
	means for initiating a network initiated PDU session modification procedure with respect to the PDU session based on the temporal and spatial validity conditions.

	47. 	(Previously Presented) The apparatus of claim 46, further comprising means for generating a PCF response to the NWDAF based on the NWDAF message.

	

/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454